In a letter dated Februaiy 2, 2006, to the Clerk of the Appellate Courts, respondent Paul D. Leader, of Wichita, Kansas, an attorney admitted to die practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2005 Kan. Ct. R. Annot. 309).
At the time the respondent surrendered his license, diere were eight complaints set for formal hearing before a panel of the Kansas Board for Discipline of Attorneys. The complaints contained allegations of lack of competence, lack of diligence, failure to communicate with clients, failure to return unearned retainers and files upon discharge, dishonesty, failure to comply with discovery, and failure to cooperate in the disciplinary process in all eight counts.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Paul D. Leader be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Paul D. Leader from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2005 Kan. Ct. R. Annot. 315).